Title: To Thomas Jefferson from Albert Gallatin, 13 June 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir, 
                     Treasury Department,13. January [i.e. June] 1805.
                  
                  I have the honor to enclose the copy of a letter from the Collector of New-Orleans, giving an account of the rescue of the schooner Felicity from two New Providence privateers.
                  The former circular letter of instructions, which the Collector has not yet received, related only to the services expected from the Cutters for the protection of the revenue. Neither the Masters of those vessels generally, nor Capt. Newcome particularly, were ever authorized or instructed to protect vessels against attacks committed by the belligerent Powers within the jurisdiction of the United States, much less to make re-captures. But they are authorized by law, to board & examine all vessels bound for the United States within four leagues of the coast, and, in case any Vessel liable to seizure or examination shall not bring to, to fire at or into such vessel. For a more detailed view of their duties, I beg leave to refer to the 98th, 99th, & 102nd. sections of the act to regulate the collection of duties on imports & tonnage, passed March 22nd. 1799. How far it may be necessary to animadvert on Capt. Newcome’s conduct, or to frame some instructions on the subject generally, is respectfully submitted.
                  I have the honor to be, with the highest respect, Sir, Your most obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               